PER CURIAM.
Petitioner filed an ex parte application for limited driving privileges pursuant to § 302.309.3, RSMo 1986.1 The circuit court approved the application; Director appeals.
The disposition of this case is governed by Manner v. Director of Revenue, 762 S.W.2d 881 (Mo.App.1989). “Because Director was not a party in the court below, he has no right to appeal the court’s order, and we are without jurisdiction.” Id. at 882.
In Manner, we quoted the following language from Robinson v. Director of Revenue, 762 S.W.2d 872, 874 (Mo.App.1989): “[I]t would seem that Director should also be a party to actions in which the driver is seeking hardship driving privileges. It is axiomatic that there should be some representation by the State in a proceeding related to the granting of a hardship license to ensure statutory compliance.” We then noted, “However, § 302.309.3 provides for an ex parte proceeding, and does not provide for notice to the director. We are constrained under this section to dismiss the appeal, and we note that if the procedures governing hardship driving privileges are to be changed, it is a matter to be determined by the legislature.”2
Appeal dismissed.

. Although Director was named in the caption of the application, there is no indication in the record that Director was served with a copy of the application, that Director filed an answer, or that Director entered an appearance. In any event, proceedings under § 302.309.3 are ex parte.


. Director has referred us to a recent Southern District case, Higgins v. Director of Revenue, No. 16296 (Mo.App. Oct. 16, 1989), which he contends supports his position on the merits of this appeal. We note that in Higgins, the Director filed a motion to intervene and the trial court granted the motion. No such motion appears in the record presented to us in this case.